Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.
	The Examiner also acknowledges applicants’ election of species.

Claims 11 to 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11 it is unclear if the term “finely divided” modifies both the inorganic filler and the mixer of fillers or only the inorganic filler.
	In claims 12 to 14 it is unclear from this language if “said filler” refers to the inorganic filler or the fillers in the mixer of fillers.  This is true particularly since claim 14 allows for organic fillers.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. 2005/0176886.
	Jang et al. teach a siloxane polymer having terminal ethylene silyl groups (meet-ing the claimed elected X group of divalent alkylene) with chlorine groups (meeting the 
	In this manner a silicone polymer within the formulas of these claims is anticipated.
	
Claims 1 to 3, 8, 9 and 11 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Bhagwagar et al. 2015/0183951.
	For claim interpretation the Examiner notes the following. X is defined as “having” one of the many groups listed, “derivatives or combination thereof” such that the breath of X is actually quite large.  Specifically X is not defined as “a divalent alkylene” group but a link having “a divalent alkyl” group, or even a derivative thereof.  The elected species of X is defined as having a divalent alkylene, it is not limited to only a divalent alkylene.  
	For claim 11 the Examiner notes that finely divided is defined in paragraph 55 as less than 5 micron.  Note that the term finely divided applies only to the inorganic filler and not the mixture of fillers.
	Bhagwagar et al. teach, as a crosslinking component (C), a polysiloxane that has alkylene divalent groups.  Teaching begins in paragraph 42 but particular attention is directed to the general formula found in paragraph 50.  Note that specifically delineated X groups in Bhagwagar et al. include acetoxy, amino, alkenyloxy (meeting enoxy), oximo (meeting oximino) and halogen.  These anticipate many of the claimed Y groups in both claims 1 and 2.  
	Please note that “b” and “e” can be 0 and D can be divalent alkylene (paragraphs 42, 54 and 57) such that this corresponds to the claimed X group limited to only a divalent alkylene.  Such a structure meets the polymer in claim 1 as well as elected species of claim 3.  On the other hand, when “b” and “e” are not 0, this corresponds to the claimed X unit of a siloxane-alkylene or even a link having a divalent alkylene such that this too meets the polymer in claim 1.  
having the claim-ed and elected divalent alkylene as well as a siloxane alkylene link and a derivative of such links.  Note that the DP is 150 such that the resulting polymer meets the claimed Mw and meets the requirement of claim 1 with the exception of the terminal X group therein.  While this has methoxy groups, as noted supra, this X group can alternatively be one of many claimed choices for Y and the skilled artisan would have immediately envisioned a terminal group as claimed.  In this manner Bhagwagar et al. anticipate claim 1.
	For claim 2, as noted supra, X in the prior art can be oximo or alkenyloxy which meet oximino and enoxy groups.
	For claim 3, as noted supra, “b” and “d” can be 0 which results in such a polymer.
	For claims 8 and 9 in addition to that noted supra, the polymers in Bhagwagar et al. are moisture curable.  See paragraph 17.  
	For claim 11 please see Example 9 in which 13.2 parts of the siloxane shown on the top of page 10 (C-2) and 96.4 parts of a filler are present.  Specifically since the filler is in a 1:1 ratio of different particle sizes the filler having 1.5 to 2.3 micron particle size meets the requirement of a finely divided inorganic filler such that this is present in an amount of 48.2.  This combined with .03 parts of a catalyst meet the claimed amounts of (i), (ii) and (iii).  
	For claim 12 note that alumina meets this requirement.  
	For claim 13 see paragraph 66 which teaches magnesium oxide as an alternative to alumina.
	For claim 14 see paragraph 73 which teaches the presence of organic particles.  These can be considered part of a mixer of fillers.
	For claim 15 note that paragraph 102 teaches that the catalyst in the examples is an organic tin.
	For claims 16, 17 and 19 note that Example 9 contains a methoxysilane as (H1).
	For claims 16 to 18 please see paragraphs 83 and 91 which teach various alkoxy silanes, including vinyl trialkoxysilanes.  
	For claim 20 see paragraph 85 which teaches aminopropyltrimethoxysilane.

Claims 4, 5, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwagar et al.
	For claims 4, 5 and 10, note that such siloxanes are within the breadth of the general formula in paragraph 50, noting that “d” can be 1 and “b” 0 resulting in a silox-ane meeting these claims.
	For claim 13, if not anticipated, note that the use of magnesium oxide in the com-position, in a particle range as claimed, would have been obvious from the teaching in paragraph 66 that such a filler can be used combined with paragraph 70 which teaches a particle size range that overlaps with that claimed.  Also see paragraph 93 which teaches fumed silica can calcium carbonate.
	Likewise for claim 20, if not anticipated the skilled artisan would have found the presence of the specific aminosilane adhesion promoter claimed obvious, as it is within the breadth of those taught in paragraph 85.

The Examiner notes that there is no claim limited to the elected Y species but such groups are very well known in the art as hydrolyzable groups.  See for instance the teachings in Kreuzer et al. and Ederer et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  

Mgm
1/21/21

/MARGARET G MOORE/Primary Examiner, Art Unit 1765